                                       Case 1:20-cv-01539-NONE-SKO Document 24 Filed 10/26/20 Page 1 of 4



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10    BEAR RIVER BAND OF ROHNERVILLE
                                        RANCHERIA,
                                  11                                                         No. C 20-05574 WHA
                                                      Plaintiff,
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13                                                         ORDER GRANTING DEFENDANTS'
                                        STATE OF CALIFORNIA, and Gavin                       MOTION TO CHANGE VENUE
                                  14    Newsom in his official capacity as Governor
                                        of California,
                                  15
                                                      Defendants.
                                  16

                                  17          Plaintiff Bear River Band of Rohnerville Rancheria, a federally recognized Indian Tribe
                                  18    located in Humboldt County within the Northern District of California, brought this action
                                  19    against the State of California and Gavin Newsom in his official capacity as the Governor of
                                  20    California, alleging a failure to negotiate in good faith under the Indian Gaming Regulatory
                                  21    Act (“IGRA”). Pursuant to Section 1404(a) of Title 28 of the United States Code, defendants
                                  22    move to transfer this action to the United States District Court for the Eastern District of
                                  23    California where related actions brought by other Indian Tribes are pending. For the reasons
                                  24    stated herein, defendants’ motion is GRANTED.
                                  25          In 1999, plaintiff and many other federally recognized Indian Tribes negotiated similar
                                  26    gaming license compacts with the State of California. Those compacts expire in December
                                  27    2020 with automatic extensions to June 2022 unless further compacts are agreed to. In 2014,
                                  28    plaintiff and these other tribes formed the Compact Tribes Steering Committee (“CTSC”) to
                                       Case 1:20-cv-01539-NONE-SKO Document 24 Filed 10/26/20 Page 2 of 4



                                   1    negotiate with California, as a group, for renewed class III gaming compacts. In 2019, after

                                   2    years of failed negotiations, five of the CTSC tribes withdrew and jointly filed suit against

                                   3    defendants, alleging they violated the IGRA for failing to negotiate in good faith. See Chicken

                                   4    Ranch Rancheria v. State of California, No. 1:19-cv-00024 (E.D. Cal.) (Judge Anthony W.

                                   5    Ishii). Meanwhile, the negotiations between CTSC and California continued.

                                   6          Then, in July 2020, four other tribes, including plaintiff, withdrew from CTSC. Those

                                   7    tribes then individually made compact offers to the state, which the state rejected. In August

                                   8    2020, therefore, plaintiff and the other three tribes filed suits against defendants, also alleging a

                                   9    failure to negotiate in good faith under the IGRA. All four tribes are represented by the same

                                  10    counsel. While three of these tribes filed their suits in the Eastern District of California,

                                  11    plaintiff brought this related action in this district.

                                  12          All of the actions in the Eastern District have now been related and assigned to Judge
Northern District of California
 United States District Court




                                  13    Anthony Ishii based on a finding that they “in part, involve the same transaction or event and

                                  14    involve similar questions of fact and law” (Dkt. No. 21 at 2). Judge Ishii’s unpublished order

                                  15    relating the Eastern District actions was entered after state defendants submitted their reply

                                  16    brief. Accordingly, state defendants bring a motion for leave of court to file their request for

                                  17    judicial notice of that order (Dkt. No. 20). Plaintiff does not oppose. Defendants’ motion is

                                  18    thus GRANTED. So, too, is their request for judicial notice of Judge’s Ishii order relating said

                                  19    actions. See FRE 201(b); see also Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir.

                                  20    2001) (a court may take judicial notice of “matters of public record.”).

                                  21          Defendants argue that this action should be transferred to the Eastern District and, too, be

                                  22    assigned to Judge Ishii because doing so will advance judicial economy, provide a more

                                  23    convenient forum for the parties, and avoid the risk of inconsistent rulings. This order agrees.

                                  24          A district court may transfer an action to another district “[f]or the convenience of the

                                  25    parties and witnesses” and “in the interest of justice” if original venue would have been proper

                                  26    in that district. 28 U.S.C. § 1404(a). Under this Section, a district court has discretion “to

                                  27    adjudicate motions for transfer according to an ‘individualized, case-by-case consideration of

                                  28
                                                                                           2
                                       Case 1:20-cv-01539-NONE-SKO Document 24 Filed 10/26/20 Page 3 of 4



                                   1    convenience and fairness.’ ” Stewart Org. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (citation

                                   2    omitted).

                                   3          Here, it is undisputed that this action could have originally been brought in the Eastern

                                   4    District because state defendants are located in Sacramento. Moreover, the convenience of the

                                   5    witnesses favors neither party, as bad-faith actions under the IGRA are adjudicated based on

                                   6    the “record of negotiations[.]” See Rincon Band of Luiseno Mission Indians of Rincon

                                   7    Reservation v. Schwarzenegger, 602 F.3d 1019, 1041 (9th Cir. 2010). Indeed, neither party

                                   8    has identified any witnesses in this action.

                                   9          But the other factors all favor transfer. For one thing, transferring this action to the

                                  10    Eastern District to be related to the other tribes’ suits will provide a more convenient forum for

                                  11    all the parties. State defendants are already defending against the same allegations by other

                                  12    tribes in that district. Given that plaintiff is represented by the same counsel as three of the
Northern District of California
 United States District Court




                                  13    other tribes in the Eastern District, litigating this action there, as a practical matter, is also more

                                  14    convenient for plaintiff notwithstanding that plaintiff itself is located in this district.

                                  15          Crucially, the “interest of justice” heavily favor transfer. Having one judge hear all these

                                  16    related actions will lead to judicial economy and efficiency, assure consistent rulings and

                                  17    reasoned reconciliation of slight difference amongst these actions, and allow for a single

                                  18    settlement judge or mediator to affect comparatively equitable settlements amongst the various

                                  19    tribes. All these IGRA actions involve, in large part, the years long records of negotiations

                                  20    between CTSC and the state, which have already been compiled in front of Judge Ishii in

                                  21    Chicken Ranch. Given that cross-motions for summary judgment have already been filed and

                                  22    heard in Chicken Ranch, Judge Ishii is already familiar with the overlapping facts and legal

                                  23    issues. Consequently, transferring this action so that it can be related and assigned to Judge

                                  24    Ishii will expedite this litigation.

                                  25          Indeed, plaintiff concedes as much. Rather, plaintiff’s concern is that there will be no

                                  26    guarantee that its action will be assigned to Judge Ishii upon transfer to the Eastern District.

                                  27    Given that all the newly brought actions there have now been ordered related to Chicken Ranch

                                  28
                                                                                          3
                                       Case 1:20-cv-01539-NONE-SKO Document 24 Filed 10/26/20 Page 4 of 4



                                   1    and reassigned to Judge Ishii, however, this action, too, will in all likelihood be related and

                                   2    assigned to him as well.

                                   3         In its opposition, plaintiff mainly argues that deference must be shown to its choice of

                                   4    forum. True, plaintiff has decided to sue in its home forum and that choice requires us to show

                                   5    deference. But, the considerations discussed above, particularly during a pandemic, justify

                                   6    transfer and outweigh that deference. The forum selection clause in plaintiff’s 1999 compact,

                                   7    stating that plaintiff “may” bring suit in the district where its gaming facility is located does not

                                   8    alter this conclusion (Opp. 5). The clause is merely permissive, not mandatory.

                                   9         For the foregoing reasons, defendants’ motion to change venue is GRANTED. The clerk

                                  10    shall transfer this action to the United States District Court for the Eastern District of

                                  11    California. Finding oral argument unnecessary, the October 29 hearing is hereby VACATED.

                                  12         IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14    Dated: October 26, 2020.

                                  15

                                  16
                                                                                                 WILLIAM ALSUP
                                  17                                                             UNITED STATES DISTRICT JUDGE
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
